DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status 
Claims 1-19 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al (US Patent Application Publication No. 2012/0041593) in view of Sisbot et al (US Patent Application Publication No. 2018/0305122).
With respect to independent Claim 1, Ichinose et al discloses the limitations of independent claim 1 as follows:
A method for generating a control signal to a conveyor system, the conveyor system configured to serve at least a plurality of robots,  (See Pars. 0049, 0056, 0057; Fig. 1; Ref. Numerals 20(robots), 50(conveyor system)  the method comprising:
receiving, in a control entity of the conveyor system, a service call for a first robot, the service call being associated with a priority of the first robot;	(See Pars. 0049, 0051, 0056, 0057, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 20(robots), 50(conveyor system)
determining, by the control entity of the conveyor system, the priority of the first robot; (See Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. 
Ichinose et al, however, does not disclose the limitations related to determining and associating a priority of a first robot, and generating a control signal serving the received service call for the first robot.   With respect to those limitations, Sisbot et al teaches the following:
receiving, in a control entity of the conveyor system, a service call for a first robot, the service call being associated with a priority of the first robot; (See Pars 0010, 0049, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
determining, by the control entity of the conveyor system, the priority of the first robot; (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)  and
generating, by the control entity of the conveyor system, a control signal serving the received service call for the first robot in accordance with the determined priority of the first robot. (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Ichinose et al with the teachings of Sisbot et al to identify a priority with respect to a robot of a plurality of robots in order to assign tasks to the robot on its priority status.  A person with skill in the art would be motivated to incorporate the teachings of Sisbot et al because they are a known work in the same field of endeavor (ie, determining a priority status for one or more robots to perform tasks) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 2, which depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Ichinose et al and Sisbot et al disclose as follows:
The method of claim 1, wherein a generation of the control signal comprises:
determining a priority of at least one other passenger indicated in at least one other service call pending in the conveyor system; (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)
comparing the determined priority of the at least one other passenger (See Sisbot et al: Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity) to the priority of the first robot; (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)  and
setting the generated control signal to cause the conveyor system to (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system) serve the received service call carrying the indication of the priority of the first robot in accordance with a priority order of the compared priorities of the first robot and the at least one other passenger. (See Sisbot et al: Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)  

With respect to Claim 3, which depends from independent claim 1, Ichinose et al and 
The method of claim 1, wherein the priority of a robot is dependent on a task defined for the robot.	(See Pars 0010, 0049, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)

With respect to Claim 4, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 4, Sisbot et al discloses:
The method of claim 3, wherein the task is defined in response to at least one of the following:
an interaction over a user interface of the robot, the interaction generating an operational instruction for the robot, (See Pars. 0032, 0033; Fig. 1; Ref. Numerals 102(robots), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  and
an internal processing of data by the robot.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)	

With respect to Claim 5, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Sisbot et al discloses:
The method of claim 4, wherein the interaction is performed with at least one of the following: 
an interaction over a user interface of the robot, the interaction generating an operational instruction for the robot, (See Pars. 0032, 0033; Fig. 1; Ref. Numerals 102(robots), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  and
an internal processing of data by the robot.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  	

With respect to Claim 6, which depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Sisbot et al discloses:
The method of claim 1, wherein the service call is received from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to Claim 14, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 14, Sisbot et al discloses:
The method of claim 2, wherein the priority of a robot is dependent on a task defined for the robot.	(See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)

With respect to Claim 15, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 15, Sisbot et al discloses:
The method of claim 2, wherein the service call is received from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	 (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to Claim 16, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 16, Sisbot et al discloses:
The method of claim 3, wherein the service call is received from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	 (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to Claim 17, which ultimately depends from independent claim 1, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 17, Sisbot et al discloses:
The method of claim 4, wherein the service call is received from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	 (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to Claim 18, which ultimately depends from independent claim 1, Ichinose et al and 
The method of claim 5, wherein the service call is received from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	 (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to independent Claim 7, Ichinose et al discloses the limitations of independent claim 7 as follows:
A control entity of a conveyor system (See Pars. 0049, 0056, 0057; Fig. 1; Ref. Numerals 1(control entity), 50(conveyor system) comprising:
receive a service call for a first robot, the service call is associated with a priority of the first robot; (See Pars. 0049, 0051, 0056, 0057, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 20(robots), 50(conveyor system)
determine the priority of the first robot; (See Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)
Ichinose et al, however, does not clearly disclose the limitations related to a processor with a memory, including computer program code, for determining and associating a priority of a first robot, and generating a control signal serving the received service call for the first robot.   With respect to those limitations, Sisbot et al teaches the following:
at least one processor;  (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)
and at least one memory including computer program code, (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 110(memory), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the control entity to: (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 110(memory), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)
receive a service call for a first robot, the service call is associated with a priority of the first robot; (See Pars 0010, 0049, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
determine the priority of the first robot; (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)  and
generate a control signal to serve the received service call for the first robot in accordance with the determined priority of the first robot.  (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Ichinose et al with the teachings of Sisbot et al to identify a priority with respect to a robot of a plurality of robots in order to assign tasks to the robot on its priority status.  A person with skill in the art would be motivated to incorporate the teachings of Sisbot et al because they are a known work in the same field of endeavor (ie, determining a priority status for one or more robots to perform tasks) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 8, which depends from independent claim 7, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Ichinose et al and Sisbot et al disclose as follows:
The method of claim 1, wherein a generation of the control signal comprises:
determining a priority of at least one other passenger indicated in at least one other service call pending in the conveyor system; (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)
comparing the determined priority of the at least one other passenger (See Sisbot et al: Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity) to the priority of the first robot; (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)  and
setting the generated control signal to cause the conveyor system to (See Ichinose et al: Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system) serve the received service call carrying the indication of the priority of the first robot in accordance with a priority order of the compared priorities of the first robot and the at least one other passenger. (See Sisbot et al: Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)  

With respect to Claim 9, which depends from independent claim 7, Ichinose et al and 
The control entity of claim 7, wherein the control entity is configured to receive the service call from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to Claim 19, which ultimately depends from independent claim 7, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 1 and Claim 8 which are incorporated herein by reference.   With respect to Claim 19, Sisbot et al discloses:
The control entity of claim 8, wherein the control entity is configured to receive the service call from at least one of the following:
a robot, a data center, a control entity, and a user terminal.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)

With respect to independent Claim 12, Ichinose et al discloses the limitations of independent claim 12 as follows:
A system comprising:
a conveyor system comprising a control entity; and	(See Pars. 0049, 0056, 0057; Fig. 1; Ref. Numerals 1(control entity), 50(conveyor system)
a plurality of robots,	(See Pars. 0049, 0056, 0057; Fig. 1; Ref. Numerals 20(robots), 50(conveyor system)
wherein a service call for a first robot among the plurality of robots is received in the control entity of the conveyor system, the service call being associated with a priority of the first robot,	(See Pars. 0049, 
wherein the priority of the first robot is determined by the control entity, and	(See Pars. 0049, 0051, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 10(priority determination unit), 20(robots), 50(conveyor system)
Ichinose et al, however, does not disclose the limitations related to determining and associating a priority of a first robot, and generating a control signal serving the received service call for the first robot.   With respect to those limitations, Sisbot et al teaches the following:
wherein a service call for a first robot among the plurality of robots is received in the control entity of the conveyor system, the service call being associated with a priority of the first robot, (See Pars 0010, 0049, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
wherein the priority of the first robot is determined by the control entity, (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)  and
wherein a control signal is generated, by the control entity, to serve the received service call for the first robot in accordance with the determined priority of the first robot. (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Ichinose et al with the teachings of Sisbot et al to identify a priority with respect to a robot of a plurality of robots in order to assign tasks to the robot on its priority status.  A person with skill in the art would be motivated to incorporate the teachings of Sisbot et al because they are a known work in the same field of endeavor (ie, determining a priority status for one or more robots to perform 

With respect to Claim 13, which depends from independent claim 12, Ichinose et al and Sisbot et al together teach all of the limitations of Claim 12 which are incorporated herein by reference.   With respect to Claim 13, Sisbot et al discloses:
The system of claim 12, wherein the service call is generated by at least one of the following:
a first robot, a data center, a control entity, and a user terminal.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device/terminal), 134(I/O interface)


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al  in view of Ichinose et al.
With respect to independent Claim 10, Sisbot et al discloses the limitations of independent claim 10 as follows:
A robot comprising:
at least one processor; (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  and
at least one memory including computer program code, (See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 110(memory), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the robot to generate a service call to a control entity of a conveyor system, (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
the service call being associated with a priority of the first robot.  (See Pars 0010, 0049, 0067, 0069; Figs. 1, 3, 5; Ref. Numerals 102(robots), 112(control entity)
Sisbot et al, however, does not disclose the limitation related to causing the robot to generate a service call to a control entity of a conveyor system.   With respect to that limitation, Ichinose et al teaches the following:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the robot to generate a service call to a control entity of a conveyor system, (See Pars. 0049, 0051, 0056, 0057, 0123-0126; Figs. 1, 11, 12; Ref. Numerals 1(control entity), 20(robots), 50(conveyor system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Sisbot et al with the teachings of Ichinose et al to cause the robot to generate a service call to a control entity of a conveyor system because service calls are routinely made to a control unit of a conveyor system (eg, pushing a button in the conveyor).  A person with skill in the art would be motivated to incorporate the teachings of Ichinose et al because they are a known work in the same field of endeavor (ie, using a robot to generate a service call to a control entity of a conveyor system) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 11, which depends from independent claim 10, Sisbot et al and Ichinose et al together teach all of the limitations of Claim 10 which are incorporated herein by reference.   With respect to Claim 11, Sisbot et al discloses as follows:
The robot of claim 10, wherein the robot is configured to generate the service call in response to at least one of the following:
an interaction over a user interface of the robot, a communication interface of the robot, (See Pars. 0032, 0033; Fig. 1; Ref. Numerals 102(robots), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  and
an internal processing of data by the robot.	(See Pars. 0032, 0033, 0037; Fig. 1; Ref. Numerals 102(robots), 114(processor), 122(signal lines), 130(user), 132(user device), 134(I/O interface)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        June 2, 2021